



EXHIBIT 10.77
 
IMAGING DIAGNOSTIC SYSTEMS, INC.




2007 NON-STATUTORY STOCK OPTION PLAN




I.  PURPOSE OF THE PLAN


This 2007 Non-Statutory Stock Option Plan (the “Plan”) is intended to promote
the interests of Imaging Diagnostic Systems, Inc., a Florida corporation (the
“Company”), by providing (i) key employees (including officers and directors) of
the Company (or its parent or subsidiary corporations) who contribute to the
management, growth and financial success of the Company (or its parent or
subsidiary corporations) and (ii) consultants and other independent advisors who
provide valuable services to the Company (or its parent or subsidiary
corporations) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Company as an incentive
for them to remain in the service of the Company (or its parent or subsidiary
corporations).


For purposes of the Plan, the following provisions shall be applicable in
determining the parent and subsidiary corporations of the Company:


Any corporation (other than the Company) in an unbroken chain of corporations
ending with the Company shall be considered to be a parent of the Company,
provided each such corporation in the unbroken chain (other than the Company)
owns, at the time of the determination, stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


Each corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company shall be considered to be a subsidiary of the
Company, provided each such corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.




II.           DEFINITIONS


As used herein, the following definitions shall apply:


“Board” shall mean the Committee, if one has been appointed, or the Board of
Directors of the Company if no Committee is appointed.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Committee” shall mean the Committee appointed by the Board in accordance with
paragraph (A) of Section IV of the Plan, if one is appointed, or the Board if no
committee is appointed.


“Common Stock” shall mean the no par value common stock of the Company.


“Company” shall mean Imaging Diagnostic Systems, Inc., a Florida corporation.


“Consultant” shall mean any person who is engaged by the Company or any Parent
or Subsidiary to render consulting services and is compensated for such
consulting services, but does not include a director of the Company who is
compensated for services as a director only with the payment of a director’s fee
by the Company.


“Continuous Status as an Employee” shall mean the absence of any interruption or
termination of service as an Employee.  Continuous Status as an Employee shall
not be considered interrupted in the case of sick leave, military leave, or any
other leave of absence approved by the Board; provided that such leave is for a
period of not more than 90 days or reemployment upon the expiration of such
leave is guaranteed by contract or statute.


“Employee” shall mean any person, including officers and directors, employed by
the Company or any Parent or Subsidiary of the Company.  The payment of a
director’s fee by the Company shall not be sufficient to create “employment” by
the Company.

 

--------------------------------------------------------------------------------





“ “Non-Employee Director” shall mean a director who:


 (i)           Is not currently an officer (as defined in Section 16a-1(f) of
the Securities Exchange Act of 1934, as amended) of the Company or a Parent or
Subsidiary of the Company, or otherwise currently employed by the Company or a
Parent or Subsidiary of the Company.


 (ii)           Does not receive compensation, either directly or indirectly,
from the Company or a Parent or Subsidiary of the Company, for services rendered
as a Consultant or in any capacity other than as a director, except for an
amount that does not exceed the dollar amount for which disclosure would be
required pursuant to Item 404(a) of Regulation S-K adopted by the United States
Securities and Exchange Commission.


 (iii)           Does not possess an interest in any other transaction and is
not engaged in any business relationship for which disclosure would be required
pursuant to Rule 404(a) or Rule 404(b) of Regulation S-K adopted by the United
States Securities and Exchange Commission.


“Non-Statutory Stock Option” shall mean an Option granted under this Plan.


“Option” shall mean a Non-Statutory Stock Option.  No option granted under this
Plan shall be treated as an incentive stock option under Section 422 of the
Code.


“Optioned Stock” shall mean the Common Stock subject to an Option.


“Optionee” shall mean an Employee, Director or Consultant who is granted an
Option.


“Parent” shall mean a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.


“Plan” shall mean this 2007 Non-Statutory Stock Option Plan.


“Share” shall mean a share of the Common Stock of the Company, as adjusted in
accordance with Section X of the Plan.


“Service” shall mean service to the Company or Employee, Consultant or Director.


“Stock Option Agreement” shall mean the agreement to be entered into between the
Company and each Optionee which shall set forth the terms and conditions of each
Option granted to each Optionee, including the number of Shares underlying such
Option and the exercise price of each Option granted to such Optionee under such
agreement.


“Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.




III.           STOCK SUBJECT TO THE PLAN


Subject to the provisions of Section IX of the Plan, the maximum aggregate
number of Shares which may be optioned and sold under the Plan, is 15,693,358
shares of Common Stock.  Shares of the  Common Stock shall be available for
issuance under the Plan and may be drawn from the Company’s authorized but
unissued shares of Common Stock, from reacquired shares of Common Stock,
including shares repurchased by the Company on the open market, or from Common
Stock otherwise reserved pursuant to this Plan.  If an Option should expire or
become unexercisable for any reason without having been exercised in full, the
unpurchased Shares which were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan.


Should one or more outstanding options under this Plan expire or terminate for
any reason prior to exercise in full, then the Shares subject to the portion of
each option not so exercised shall be available for subsequent option grant
under the Plan.  Shares issued under the Plan shall not be available for
subsequent option grant under the Plan.  In addition, should the exercise price
of an outstanding option under the Plan be paid with shares of Common Stock,
then the number of shares of Common Stock available for issuance under the Plan
shall be reduced by the gross number of shares for which the option is
exercised, and not by the net number of shares of Common Stock actually issued
to the holder of such option.

2

--------------------------------------------------------------------------------



In the event any change is made to the Common Stock issuable under the Plan by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made to the number and/or class of securities and price per
share in effect under each outstanding option under the Plan.  Such adjustments
to the outstanding options are to be effected in a manner which shall preclude
the enlargement or dilution of rights and benefits under such options.


The adjustments determined by the Committee shall be final, binding and
conclusive.


Common Stock issuable under the Plan may be subject to such restrictions on
transfer, repurchase rights or other restrictions as may be determined by the
Committee.




IV.           ADMINISTRATION OF THE PLAN.


Procedure.  The Plan shall be administered by the Board or a Committee appointed
by the Board consisting of two or more Non-Employee Directors to administer the
Plan on behalf of the Board, subject to such terms and conditions as the Board
may prescribe.


 (i)           Once appointed, the Committee shall continue to serve until
otherwise directed by the Board (which for purposes of this paragraph (A)(i) of
this Section IV shall be the Board of Directors of the Company).  From time to
time the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefore fill vacancies however caused, or remove all members
of the Committee and thereafter directly administer the Plan.


 (ii)           Members of the Board who are granted, or have been granted,
Options may vote on any matters affecting the administration of the Plan or the
grant of any Options pursuant to the Plan.


Powers of the Board.  Subject to the provisions of the Plan, the Board shall
have the authority, in its discretion:


To grant Non-Statutory Stock Options as provided and identified in a separate
written Stock Option Agreement to each Optionee granted such Option or Options
under the Plan; provided, however, that in no event shall a Non-Statutory Stock
Option granted to any Optionee under a single Stock Option Agreement be subject
to a “tandem” exercise arrangement such that the exercise of one such Option
affects the Optionee’s right to exercise the other Option granted under such
Stock Option Agreement;


To determine, upon review of relevant information and in accordance with Section
VII (e) of the Plan, the fair market value of the Common Stock;
To determine the exercise price per Share of Options to be granted, which
exercise price shall be determined in accordance with Section VII of the Plan;


To determine the Employees or other persons to whom, and the time or times at
which, Options shall be granted and the number of Shares to be represented by
each Option;


To interpret the Plan;


To prescribe, amend and rescind rules and regulations relating to the Plan;


To determine the terms and provisions of each Option granted (which need not be
identical) and, with the consent of the holder thereof, modify or amend each
Option;


To accelerate or defer (with the consent of the Optionee) the exercise date of
any Option, consistent with the provisions of Section VII of the Plan;


To reduce the exercise price of any Option to the then current Fair Market Value
if the Fair Market Value of the Common Stock covered by such Option shall have
declined since the date the Option Right was granted;


To authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Option previously granted by the Board;
and


To make all other determinations deemed necessary or advisable for the
administration of the Plan.

3

--------------------------------------------------------------------------------





Effect of Board’s Decision.  All decisions, determinations and interpretations
of the Board shall be final and binding on all Optionees and any other
permissible holders of any Options granted under the Plan.




V.           ELIGIBILITY


Persons Eligible.  Options may be granted to any Employee, Director or
Consultant selected by the Board; provided however, that a Consultant shall be
ineligible to receive Options hereunder in consideration of services relating to
the offer or sale of securities in a capital raising transaction or the direct
or indirect promotion or maintenance of a market for the Company’s
securities.  An Employee who is also a director of the Company, its Parent or a
Subsidiary, shall be treated as an Employee for purposes of this Section V.  An
Employee or other person who has been granted an Option may, if he is otherwise
eligible, be granted an additional Option or Options.


No Effect on Relationship.  The Plan shall not confer upon any Optionee any
right with respect to continuation of employment, directorship, consultancy or
any other relationship with the Company nor shall it interfere in any way with
his/her right or the Company’s right to terminate his/her employment,
directorship, consultancy or any other relationship at any time.




VI.           TERM OF PLAN


The Plan becomes effective on the date the Plan is approved by the shareholders
of the Company.   It shall continue in effect until a date that is 10 years
after such approval, unless sooner terminated under Section XI of the Plan.


VII.           TERMS & CONDITIONS OF THE OPTIONS


Options granted pursuant to the Plan shall be authorized by action of the
Committee and will be Non-Statutory Options.  Each granted option shall be
evidenced by one or more instruments in the form approved by the Committee;
provided, however, that each such instrument shall comply with the terms and
conditions specified below.


Option Price.


The Committee shall fix the option price per share.  In no event, however, shall
it be less than 100% of the fair market value per share of Common Stock on the
date of the option grant.
The option price shall become immediately due upon exercise of the option and,
subject to the instrument evidencing the grant, shall be payable in one of the
following alternative forms specified below:
(a)           full payment in cash or check drawn to the Company’s order;


(b)           full payment in shares of Common Stock held for at least six
months and valued at fair market value on the Exercise Date (as such term is
defined below);


(c)           full payment in a combination of shares of Common Stock held for
at least six months and valued at fair market value on the Exercise Date and
cash or check; or


(d)           full payment through a broker-dealer sale and remittance procedure
provided that sale of the Optioned stock is permitted as a result of an
effective registration statement under the Securities Act of 1933, as amended,
and compliance with all applicable securities laws, pursuant to which the
Optionee (i) shall provide irrevocable written instructions to a
Company-designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate option price payable
for the purchased shares plus all applicable Federal and State income and
employment taxes required to be withheld by the Company in connection with such
purchase and (ii) shall provide written directives to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.


For purposes of this Section VII, the Exercise Date shall be the date on which
written notice of the option exercise is delivered to the Company.  Except to
the extent the sale and remittance procedure is utilized in connection with the
exercise of the option, payment of the option price for the purchased shares
must accompany such notice.


The fair market value per share of Common Stock on any relevant date under the
Plan shall be determined in accordance with the following provisions:

4

--------------------------------------------------------------------------------





 (e)           If the Common Stock is not at the time listed or admitted to
trading on any national stock exchange but is traded on the NASDAQ National
Market, the fair market value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the NASDAQ National Market System or any
successor system.  If there is no reported closing selling price for the Common
Stock on the date in question, then the closing selling price on the last
preceding date for which such quotation exists shall be determinative of fair
market value.


 (f)           If the Common Stock is at the time listed or admitted to trading
on any national stock exchange, then the fair market value shall be the closing
selling price per share of Common Stock on the date in question on the stock
exchange determined by the Committee to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no reported sale of Common Stock on such exchange
on the date in question, then the fair market value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.


 (g)           If the Common Stock is quoted on the NASDAQ Small Cap Market, or
any similar system of automated dissemination of quotations of securities
process in common use, the fair market value shall be the mean between the
closing bid and asked quotations for the Common Stock on such date.


 (h)           If neither clause (e), (f) or (g) is applicable, then the fair
market value shall be the mean between the closing bid and asked quotations for
the Common Stock as reported by the National Quotation Bureau, Inc., if at least
two securities dealers have inserted both bid and asked quotations for Common
Stock on at least five of the ten preceding business days.


 (i)           If neither clause (e), (f), (g) or (h) is applicable, then the
fair market value shall be determined by the Committee using such criteria as it
deems appropriate.


Term and Exercise of Options.  Each Option shall be exercisable at such time or
times, during such period and subject to such conditions, including performance
criteria with respect to the Company and Optionee, as may be determined by the
Committee and set forth in the stock option agreement evidencing the grant.  No
such option, however, shall have a maximum term in excess of 10 years from the
grant date.  An Option may not be exercised for a fraction of a share.  During
the lifetime of the Optionee, the Option shall be exercisable only by the
Optionee and shall not be assignable or transferable by the Optionee otherwise
than by will or by the laws of descent and distribution following the Optionee’s
death.


Termination of Service.


Except to the extent otherwise provided pursuant to Section VII (n), the
following provisions shall govern the exercise period applicable to any
outstanding Options under the Plan which are held by the Optionee at the time of
his or her cessation of Service:


(j)           Should the Optionee cease Service for any reason other than death
(including permanent disability as defined in Section 22(e)(3) of the Code)
while holding one or more outstanding Options under the Plan, then none of those
Options shall (except to the extent otherwise provided pursuant to Section VII
(n)) remain exercisable beyond the limited post-Service period designated by the
Committee at the time of the Option grant and set forth in the Option agreement.


 (k) During the term of the Option if the Optionee was at the time of his death
an Employee and had been in Continuous Status as an Employee or Consultant since
the date of grant of the Option, the Option may be exercised, at any time within
12 months following the date of death, by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent of the right to exercise that would have accrued had the
Optionee continued living and remained in Continuous Status as an Employee 12
months after the date of death.


 (l) Under no circumstances, however, shall any such Option be exercisable after
the specified expiration date of the Option term.


 (m) During the limited post-Service exercise period, the Option may not be
exercised for more than the number of shares for which the Option is exercisable
on the date of the Optionee’s cessation of Service.  Upon the expiration of such
limited exercise period or (if earlier) upon the expiration of the Option term,
the Option shall terminate and cease to be exercisable.  However, upon the
Optionee’s cessation of Service, each outstanding Option at the time held by the
Optionee shall immediately terminate and cease to be outstanding with respect to
any shares for which the Option is not otherwise at that time exercisable or in
which the Optionee is not otherwise vested.

5

--------------------------------------------------------------------------------



 (n) Should (i) the Optionee’s Service be terminated for misconduct (including,
but not limited to, any act of dishonesty, willful misconduct, fraud or
embezzlement) or (ii) the Optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its Parent or
Subsidiary, then in any such event all outstanding Options held by the Optionee
under this Plan shall terminate immediately and cease to be exercisable.


The Committee shall have complete discretion, exercisable either at the time the
Option is granted or at any time while the Option remains outstanding, to permit
one or more Options held by the Optionee under this Plan to be exercised, during
the limited period of exercisability provided under subparagraph (i) above, not
only with respect to the number of shares for which each such Option is
exercisable at the time of the Optionee’s cessation of Service but also with
respect to one or more subsequent installments for which the Option would
otherwise have become exercisable during such limited period had such cessation
of Service not occurred.


For purposes of the foregoing provisions of this section (and for all other
purposes under the Plan):


 (o) The Optionee shall (except to the extent otherwise specifically provided in
the applicable Option agreement) be deemed to remain in the Service of the
Company for so long as such individual renders services on a periodic basis to
the Company (or any Parent or Subsidiary) in the capacity of an Employee, a
Non-Employee Director or a Consultant.
 (p) The Optionee shall be considered to be an Employee for so long as he or she
remains in the employ of the Company or one or more Parent or Subsidiary,
subject to the control and direction of the employer entity not only as to the
work to be performed but also as to the manner and method of performance.


Stockholder Rights.  An Optionee shall have no stockholder rights with respect
to any shares covered by the Option until such individual shall have exercised
the Option by written notice to the Company, paid the Option price for the
purchased shares and been issued a stock certificate for such shares.


Extension Of Exercise Period.  The Committee shall have full power and authority
to extend the period of time for which any Option granted under this section is
to remain exercisable following the Optionee’s cessation of Service or death
from the limited period in effect under this section to such greater period of
time as the Committee shall deem appropriate; provided, however, that in no
event shall such Option be exercisable after the specified expiration date of
the Option term.




VIII.           NON-TRANSFERABILITY OF OPTIONS


An Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent and
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee.




IX.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR MERGER


Subject to any required action by the shareholders of the Company, the number of
Shares covered by each outstanding Option, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of any Option, as well as the price per Share covered by each such
outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.


In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Committee.  The Committee may, in the
exercise of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Committee and give each Optionee the right
to exercise his Option as to all or any part of the Optioned Stock, including
Shares as to which the Option would not otherwise be exercisable.  In the event
of the proposed sale of all or substantially all of the assets of the Company,
or the merger of the Company with or into another corporation in a transaction
in which the Company is not the survivor, the Option shall be assumed or an
equivalent option shall be

6

--------------------------------------------------------------------------------



substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Committee determines, in the exercise of its
sole discretion and in lieu of such assumption or substitution, that the
Optionee shall have the right to exercise the Option as to all of the Optioned
Stock, including Shares as to which the Option would not otherwise be
exercisable.  If the Committee makes an Option fully exercisable in lieu of
assumption or substitution in the event of such a merger or sale of assets, the
Committee shall notify the Optionee that the Option shall be fully exercisable
for a period of 30 days from the date of such notice, and the Option will
terminate upon the expiration of such period.


X.  TIME OF GRANTING OPTIONS


The date of grant of an Option shall, for all purposes, be the date on which the
Committee makes the determination granting such Option.  Notice of the
determination shall be given to each Employee or other person to whom an Option
is so granted within a reasonable time after the date of such grant.  Within a
reasonable time after the date of the grant of an Option, the Company shall
enter into and deliver to each Employee or other person granted such Option a
written Stock Option Agreement as provided in Sections II and XIV hereof,
setting forth the terms and conditions of such Option.




XI.  AMENDMENT AND TERMINATION OF THE PLAN


Amendment and Termination.  The Committee may amend or terminate the Plan from
time to time in such respects as the Committee may deem advisable; provided
that, the following revisions or amendments shall require approval of the
shareholders of the Company holding a majority of the outstanding voting stock
of the Company, who are present or represented and entitled to vote thereon:


An increase in the number of Shares subject to the Plan above the number of
Shares set forth in Section III of the Plan, other than in connection with an
adjustment under Section IX of the Plan;




Any material amendment under the Plan that would have to be approved by the
shareholders of the Company for the Committee to continue to be able to grant
Options under the Plan.


Effect of Amendment or Termination.  Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if the Plan had not been amended or terminated, unless
mutually agreed otherwise between the Optionee and the Committee, which
agreement must be in writing and signed by the Optionee and the Company.


XII.  CONDITIONS UPON ISSUANCE OF SHARES


Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder,
applicable state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of legal counsel for the Company with respect to such compliance.


As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares and such other representations and
warranties which, in the opinion of legal counsel for the Company, are necessary
or appropriate to establish an exemption from the registration requirements
under applicable federal and state securities laws with respect to the
acquisition of such Shares.


XIII.  RESERVATION OF SHARES


The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.  Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
legal counsel to be necessary for the lawful issuance and sale of any Share
hereunder, shall relieve the Company of any liability relating to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.



7

--------------------------------------------------------------------------------



XIV.  OPTION AGREEMENT


Each Option granted to an Employee or other persons shall be evidenced by a
written Stock Option Agreement in such form, as the Committee shall approve.  In
the event of conflict between the terms of this Plan and the terms of a Stock
Option Agreement, the terms of the Plan shall prevail and supersede the terms of
the Agreement.


XV.  INFORMATION TO OPTIONEES


The Company shall provide to each Optionee, during the period for which such
Optionee has one or more Options outstanding, copies of all annual reports and
other information which are provided to all shareholders of the Company.  The
Company shall not be required to provide such information if the issuance of
Options under the Plan is limited to key employees whose duties in connection
with the Company assure their access to equivalent information.


XVI.  GENDER


As used herein, the masculine, feminine and neuter genders shall be deemed to
include the others in all cases where they would so apply.


XVII.  CHOICE OF LAW


All questions concerning the construction, validity and interpretation of this
Plan and the instruments evidencing options will be governed by the internal
law, and not the law of conflicts, of the State of Florida.


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan effective as of July 26, 2007.



   
IMAGING DIAGNOSTIC SYSTEMS, INC.
               
By: /s/ Timothy B. Hansen
   
Name: Timothy B. Hansen
   
Title: Chief Executive Officer
     
ATTEST:
               
By: /s/ Allan L. Schwartz
   
Name: Allan L. Schwartz
   
Title: Secretary
         



 
 
8

--------------------------------------------------------------------------------
